White, J.
The appellee moves to dismiss this appeal on the ground that ‘ ‘ no one appears to have signed what purports to be the appeal bond in the capacity as sureties.” The bond is in the usual form except that in its body where the name of the surety is habitually written there is a blank. It is signed by. the appellant and following his signature are those of three others without anything being added to designate them as sureties.
In a recent case, decided since the last term here, we have passed on the regularity of a bond for all purposes practically identical with the one now in question and our conclusion was that the irregularities complained of therein were not fatal. Succession of J. W. Lyons ante.

The motion is therefore denied.